DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of new rejection.

Claim Objections
The previous claim objection is withdrawn. However a new objection is made.
In claim 29 at line 3, “:” should be “;”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language wherein the spec discloses only “Each irradiation device 6 and 7 comprises an energy beam generation device 8 and 9, designed to generate an energy beam 4a and 4b, that is, particularly a laser beam, of definable energy beam properties, and an energy beam deflection device 10 and 11, optically coupled thereto, designed to deflect an energy beam 4a and 4b to respective construction material layers.” (Para. 48, lines 4-11).
“a control device” in claim 1 at lines 9-10 wherein the spec discloses only “a control device 16 associated with the irradiation devices 6 and 7 in respect of control technology and implemented by hardware and/or software” (Para.50, lines 1-4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(a) rejection is withdrawn. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the energy input" in claim 17 at line 12.  There is insufficient antecedent basis for this limitation in the claim.

In claim 19 at line 2, “control information” is not clear if it is same as or different from “control information” in claim 17 at line 10.
In claim 21 at line 3, “energy input” is not clear if it is same as or different from the “energy input” in claim 17 at line 12.
In claim 22 at line 2, “the energy beam” is not clear if it is “a first energy beam” or “a second energy beam”.
In claim 25 at line 2, it is not clear what the structure of “an additional second irradiation device” is.
In claim 25 at line 7, “control information” is not clear if it is same as or different from “control information” in claim 17 at line 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (US 2016/0158889.

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding claim 17, Carter teaches
A method (a method of forming or repairing a superalloy article; P5:2, Fig. 1B

    PNG
    media_image1.png
    598
    439
    media_image1.png
    Greyscale
) of additively manufacturing 
a three-dimensional object (the additive manufacturing build of new make components; P20:7-8, Fig. 1B), the method comprising:

emitting (each emitting; P17:3) a first energy beam (the first beam among “a beam of laser energy 105”; P17:2-3, Fig, 1B wherein ten “105”s are in Fig. 1B) from a first irradiation device (a first one of “a plurality of diode lasers, or emitters, 103”; P17:2-3, Fig, 1B wherein ten “103”s are in Fig. 1B), the first energy beam configured to selectively (selected fibers of a diode laser fiber array; claim 1:5-6) solidify (solidified layer; P25:24) a respective one (each layer of “layer by layer”; P20:10) of a plurality of sequential layers (layer by layer; P20:10) of construction material (power in “a powder bed 130”; P19:3);

emitting (each emitting; P17:3) a second energy beam (the second beam among “a beam of laser energy 105”; P17:2-3, Fig, 1B wherein ten “105”s are in Fig. 1B) from a second irradiation device (a second one of “a plurality of diode lasers, or emitters, 103”; P17:2-3, Fig, 1B wherein ten “103”s are in Fig. 1B), the second energy beam configured to provide a thermal pre-treatment (to preheat the powder bed 130 and/or the component 150; P25:5-6) and/or a thermal post-treatment (post-heated; P33:23) of the respective one of the plurality of sequential layers of construction material;

wherein the first irradiation device and the second irradiation device are controlled by a control device (controller 135; P21:9) based at least in part on control information (the initial power of each diode laser; P23:1, 2-3 [and further disclosing] the rate at which the power of each diode laser 103 is reduced when turned off; P23:3-4) configured to control a local (the spacing between the first and second beams among “a beam of laser energy 105”; P19:6-7 wherein ten “105”s are in Fig. 1B  and wherein the Remarks discloses only “a second energy beam 4b can be guided leading a first energy beam 4a having a specific local and/or temporal lead (indicated in FIG. 2 by the symbols "+x" for the local lead and "+t" for the temporal lead) along the same trajectory”; PGPUB P57:12-16 and Remarks, Page 10, lines 1-4) and/or temporal offset of the second energy beam relative to the first energy beam, wherein the control device is configured to control the energy input (the intensity of “the initial power of each diode laser”; P23:1, 2-3 [and further disclosing] the rate at which the power of each diode laser 103 is reduced when turned off; P23:3-4) of the thermal pre-treatment and/or thermal post-treatment based at least in part on the local and/or temporal offset.

Regarding claim 18, Carter teaches
the control device (controller 135; P21:9) is configured to generate first control information (the first diode laser’s “the initial power of each diode laser”; P23:1, 2-3 [and further disclosing] the rate at which the power of each diode laser 103 is reduced when turned off; P23:3-4), the first control information (a first one of “a plurality of diode lasers, or emitters, 103”; P17:2-3, Fig, 1B); and/or

wherein the control device is configured to generate second control information (the second diode laser’s “the initial power of each diode laser”; P23:1, 2-3 [and further disclosing] the rate at which the power of each diode laser 103 is reduced when turned off; P23:3-4), the second control information configured to control the second irradiation device (a second one of “a plurality of diode lasers, or emitters, 103”; P17:2-3, Fig, 1B).

Regarding claim 19, Carter teaches
guiding (scan a layer of powder; P21:bottom) the second energy beam (the second beam among “a beam of laser energy 105”; P17:2-3, Fig, 1B wherein ten “105”s are in Fig. 1B), based at least in part on control information (the initial power of each diode laser; P23:1, 2-3 [and further disclosing] the rate at which the power of each diode laser 103 is reduced when turned off; P23:3-4) from the control device (controller 135; P21:9), with the second energy beam leading (the opposite “scan” direction; P21:bottom) or tailing (the forward “scan” direction; P21:bottom) the first energy beam (the first beam among “a beam of laser energy 105”; P17:2-3, Fig, 1B wherein ten “105”s are in Fig. 1B) according to the local (the spacing between the first and second beams among “a beam of laser energy 105”; P19:6-7 wherein ten “105”s are in Fig. 1B  and wherein the Remarks discloses only “a second energy beam 4b can be guided leading a first energy beam 4a having a specific local and/or temporal lead (indicated in FIG. 2 by the symbols "+x" for the local lead and "+t" for the temporal lead) along the same trajectory”; PGPUB P57:12-16 and Remarks, Page 10, lines 1-4) and/or temporal offset along the same trajectory (trace of “scan a layer of powder”; P21:bottom) as the first energy beam.

Regarding claim 20, Carter teaches
the local (the spacing between the first and second beams among “a beam of laser energy 105”; P19:6-7 wherein ten “105”s are in Fig. 1B  and wherein the Remarks discloses only “a second energy beam 4b can be guided leading a first energy beam 4a having a specific local and/or temporal lead (indicated in FIG. 2 by the symbols "+x" for the local lead and "+t" for the temporal lead) along the same trajectory”; PGPUB P57:12-16 and Remarks, Page 10, lines 1-4) and/or temporal offset comprises a lateral offset (following the scanning direction, rotating “a diode laser array 101”; P17:1, Fig, 1B wherein ten “103”s are in Fig. 1B and  wherein the spec discloses only “temporal offset laterally, particularly parallel, offset to a first energy beam”; PGPUB P33:5-7) relative to a trajectory (a trace of “scan a layer of powder”; P21:bottom) of the first energy beam (the first beam among “a beam of laser energy 105”; P17:2-3, Fig, 1B wherein ten “105”s are in Fig. 1B).

Regarding claim 21, Carter teaches
the first energy beam (the first beam among “a beam of laser energy 105”; P17:2-3, Fig, 1B wherein ten “105”s are in Fig. 1B) and the second energy beam (the second beam among “a beam of laser energy 105”; P17:2-3, Fig, 1B wherein ten “105”s are in Fig. 1B) differ from one another in respect of at least one beam parameter (the average output power of each diode laser 103, the pulse energy of each diode laser 103, the pulse width of each diode laser 103, and/or the beam mode (e.g. Gaussian, top hat, etc. distribution); P22:7-10 [further disclosing] laser mode distribution (e.g. Top-Hat or Gaussian) laser spot diameter, laser power, laser on-time, laser efficiency (.alpha.), and a centerline spacing between laser beams; P35:3-6), the at least one energy beam parameter influencing energy input (the intensity of “the initial power of each diode laser”; P23:1, 2-3 [and further disclosing] the rate at which the power of each diode laser 103 is reduced when turned off; P23:3-4) to the construction material (power in “a powder bed 130”; P19:3).

Regarding claim 22, Carter teaches
the at least one energy beam parameter (the average output power of each diode laser 103, the pulse energy of each diode laser 103, the pulse width of each diode laser 103, and/or the beam mode (e.g. Gaussian, top hat, etc. distribution); P22:7-10 [further disclosing] laser mode distribution (e.g. Top-Hat or Gaussian) laser spot diameter, laser power, laser on-time, laser efficiency (.alpha.), and a centerline spacing between laser beams; P35:3-6) comprises: intensity (the average output power; P22:7-10) of the energy beam (the average output power of each diode laser 103; P22:7-10), focus diameter of the energy or velocity (speed of “scan a layer of powder”; P21:bottom) at which the energy beam is guided over the surface of the construction material (power in “a powder bed 130”; P19:3).


Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2016/0158889) as applied to claim 17 above, and further in view of Oberhofer (US 2016/0236299).

Regarding claim 23, Carter discloses
detecting, with a detection device, at least one property (the temperature and temperature gradient of the melted region; P25:20-21) of the respective one (each “layer by layer”; P20:10) of the plurality of sequential layers (layer by layer; P20:10) of construction material (power in “a powder bed 130”; P19:3); and

generating, with the detection device, detection information describing the at least one property of the respective one of the plurality of sequential layers of construction material.

	Carter discloses “at least one property of the respective one of the plurality of sequential layers of construction material” as mapped above, but is silent regarding
detecting, with a detection device, at least one property
generating, with the detection device, detection information describing the at least one property

	However, Oberhofer discloses, in the analogous field for “DEVICE AND METHOD FOR MAKING A THREE-DIMENSIONAL OBJECT” (title, Fig. 1 

    PNG
    media_image2.png
    751
    485
    media_image2.png
    Greyscale
),

detecting, with a detection device (the measuring stick 34 there are temperature detection elements 35; Para. 44, lines 1-2, Fig. 3), at least one property (temperature; Para. 44, lines 1-2, Fig. 3)
generating, with the detection device, detection information (temperature detection; Para. 44, lines 1-2, Fig. 3) describing the at least one property

	The advantage of using Oberhofer’s temperature detection elements 35 is to help melting a powderlike construction material at an optimally desired temperature.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Carter with Oberhofer by replacing Carter’s inherent temperature sensing device measuring “the temperature and temperature gradient of the melted region” with Oberhofer’s expressly disclosed temperature detection elements 35 in order to help melting a powderlike construction material at an optimally desired temperature.

Regarding claim 24, Carter in view of Oberhofer discloses
(Carter: controller 135; P21:9) is configured to control at least one energy beam parameter (Carter: the average output power of each diode laser 103, the pulse energy of each diode laser 103, the pulse width of each diode laser 103, and/or the beam mode (e.g. Gaussian, top hat, etc. distribution); P22:7-10 [further disclosing] laser mode distribution (e.g. Top-Hat or Gaussian) laser spot diameter, laser power, laser on-time, laser efficiency (.alpha.), and a centerline spacing between laser beams; P35:3-6) of the second energy beam (Carter: the second beam among “a beam of laser energy 105”; P17:2-3, Fig, 1B wherein ten “105”s are in Fig. 1B) based at least in part on the detection information (Oberhofer: temperature detection; Para. 44, lines 1-2, Fig. 3).

	The advantage of using Oberhofer’s temperature detection elements 35 is to help melting a powderlike construction material at an optimally desired temperature.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Carter with Oberhofer by replacing Carter’s inherent temperature sensing device measuring “the temperature and temperature gradient of the melted region” with Oberhofer’s expressly disclosed temperature detection elements 35 in order to help melting a powderlike construction material at an optimally desired temperature.


Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2016/0158889).

Regarding claim 25, Carter discloses
emitting (P5:5) an additional second energy beam (the second beam on the second layer among “a beam of laser energy 105”; P17:2-3, Fig, 1B “controlling, inter alia, substrate temperature and laser power as a function of time”; P39:5-6 wherein the spec discloses only “an additional, second energy beam, which has a comparatively smaller local and/or temporal lead or tailing to the energy beam generated by the first irradiation device.”; PGPUB P31:1-10) from an additional second irradiation device (a third one of “a plurality of diode lasers, or emitters, 103”; P17:2-3, Fig, 1B wherein ten “103”s are in Fig. 1B wherein the spec discloses only “A "first irradiation device" in the following refers to an irradiation device 6 and 7 that is actuated or operated at least temporarily by the control device 16 as a first irradiation device. In a similar manner, a "second irradiation device" in the following refers to an irradiation device 6 and 7 that is actuated or operated at least temporarily by the control device 16 as a second irradiation device.”; P56:1-7 wherein the structure is same), the additional second energy beam configured to provide a thermal pre-treatment (to preheat the powder bed 130 and/or the component 150; P25:5-6) and/or a thermal post-treatment (post-heated; P33:23) of the respective ones (each layer of “layer by layer”; P20:10) of the plurality of sequential layers (layer by layer; P20:10) of construction material (power in “a powder bed 130”; P19:3);

wherein the additional second irradiation device is controlled by the control device (controller 135; P21:9) based at least in part on control information (the initial power of each diode laser; P23:1, 2-3 [and further disclosing] the rate at which the power of each diode laser 103 is reduced when turned off; P23:3-4) configured to control an additional local (the desired simultaneous melting from each fiber 109; P19:6-7) and/or temporal offset (the thermal gradient; P25:10 [further disclosing] temperature gradient; P25:20) of the additional second energy beam relative to the first energy beam (the first beam among “a beam of laser energy 105”; P17:2-3, Fig, 1B wherein ten “105”s are in Fig. 1B); and

guiding (scan a layer of powder; P21:bottom) the additional second energy beam, based at least in part on control information from the control device, with the additional second energy beam leading or tailing the first energy beam according to the additional local and/or temporal offset along the same trajectory (trace of “scan a layer of powder”; P21:bottom) as the first energy beam.

	Regarding claim 26, Carter discloses 
the energy input (the intensity of “the initial power of each diode laser”; P23:1, 2-3 [and further disclosing] the rate at which the power of each diode laser 103 is reduced when turned off; P23:3-4) to the construction material (power in “a powder bed 130”; P19:3) from the second energy beam (the second beam among “a beam of laser energy 105”; P17:2-3, Fig, 1B wherein ten “105”s are in Fig. 1B) 

the energy input to the construction material from the additional second energy beam (the second beam on the second layer among “a beam of laser energy 105”; P17:2-3, Fig, 1B “controlling, inter alia, substrate temperature and laser power as a function of time”; P39:5-6 wherein the spec discloses only “an additional, second energy beam, which has a comparatively smaller local and/or temporal offset to the trajectory of the energy beam generated by the first irradiation device”; PGPUB P38:7-10).

	Carter discloses “the energy input to the construction material from the second energy beam” and “the energy input to the construction material from the additional second energy beam” as mapped above, but is silent regarding

the energy input to the construction material from the second energy beam exceeds the energy input to the construction material from the additional second energy beam.

	Carter discloses the claimed invention except that the energy input to the construction material from the second energy beam exceeds the energy input to the construction material from the additional second energy beam.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimally desired intensity of the second energy beam suiting a user specific application such as spot intensity at each points of the desired pattern, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

	Regarding claim 27, Carter discloses 
the local (the spacing between the first and second beams among “a beam of laser energy 105”; P19:6-7 wherein ten “105”s are in Fig. 1B  and wherein the Remarks discloses only “a second energy beam 4b can be guided leading a first energy beam 4a having a specific local and/or temporal lead (indicated in FIG. 2 by the symbols "+x" for the local lead and "+t" for the temporal lead) along the same trajectory”; PGPUB P57:12-16 and Remarks, Page 10, lines 1-4) and/or temporal offset of the second energy beam (the second beam among “a beam of laser energy 105”; P17:2-3, Fig, 1B wherein ten “105”s are in Fig. 1B) exceeds the local and/or temporal offset of additional second energy beam (the second beam on the second layer among “a beam of laser energy 105”; P17:2-3, Fig, 1B “controlling, inter alia, substrate temperature and laser power as a function of time”; P39:5-6 wherein the spec discloses only “the energy input, which is to be introduced or is introduced into a construction material layer, of a second energy beam, which has a comparatively larger local and/or temporal lead or tailing to a first energy beam generated by a first irradiation device, is smaller than the energy input, which is to be introduced or is introduced into the construction material layer, of an additional, second energy beam, which has a comparatively smaller local and/or temporal lead or tailing to the energy beam generated by the first irradiation device.”; PGPUB P31:1-10).

Regarding claim 28, Carter discloses
for a first respective one (the first layer of “layer by layer”; P20:10) of the plurality of sequential layers (layer by layer; P20:10) of construction material (power in “a powder bed 130”; P19:3): 

emitting (claim 1, line 5) the first energy beam (the first beam among “a beam of laser energy 105”; P17:2-3, Fig, 1B) from the first irradiation device (a first one of “a plurality of diode lasers, or emitters, 103”; P17:2-3, Fig, 1B), with the first energy beam being configured to selectively (selected fibers of a diode laser fiber array; claim 1, line 5-6) solidify (solidified; claim 1, line 2) the first respective one of the plurality of sequential layers of construction material; and

emitting (P5:5) the second energy beam (the second beam among “a beam of laser energy 105”; P17:2-3, Fig, 1B wherein ten “105”s are in Fig. 1B) from the second irradiation device (a second one of “a plurality of diode lasers, or emitters, 103”; P17:2-3, Fig, 1B wherein ten “103”s are in Fig. 1B), with the second energy beam configured to provide the thermal pre-treatment and/or the thermal post-treatment of the first respective one of the plurality of sequential layers of construction material; and for a second respective one of the plurality of sequential layers of construction material:

(claim 1, line 5) the first energy beam from the first irradiation device, with the first energy beam configured to provide the thermal pre-treatment (to preheat the powder bed 130 and/or the component 150; P25:5-6) and/or the thermal post-treatment (post-heated; P33:23) of the second respective one (the second layer of “layer by layer”; P20:10) of the plurality of sequential layers of construction material; and

emitting (P5:5) the second energy beam from the second irradiation device, with the second energy beam being configured to selectively (selected fibers of a diode laser fiber array; claim 1, line 5-6) solidify (solidified; claim 1, line 2) the second respective one of the plurality of sequential layers of construction material.

Regarding claim 29, Carter discloses
for a first region (a trace of beam spots on “layer by layer”; P20:10) of a respective one (each “layer by layer”; P20:10) of the plurality of sequential layers (layer by layer; P20:10) of construction material (power in “a powder bed 130”; P19:3):

emitting (claim 1, line 5) the first energy beam (the first beam among “a beam of laser energy 105”; P17:2-3, Fig, 1B) from the first irradiation device (a first one of “a plurality of diode lasers, or emitters, 103”; P17:2-3, Fig, 1B), with the first energy beam being configured to selectively (selected fibers of a diode laser fiber array; claim 1, line 5-6) solidify (solidified; claim 1, line 2) the first region of the respective one of the plurality of sequential layers of construction material; and

emitting (P5:5) the second energy beam (the second beam among “a beam of laser energy 105”; P17:2-3, Fig, 1B wherein ten “105”s are in Fig. 1B) from the second irradiation device (a first one of “a plurality of diode lasers, or emitters, 103”; P17:2-3, Fig, 1B), with the second energy beam configured to provide the thermal pre-treatment (to preheat the powder bed 130 and/or the component 150; P25:5-6) and/or the thermal post-treatment (post-heated; P33:23) of the first region of the respective one of the plurality of sequential layers of construction material; and

(a trace of beam spots on a second layer of “layer by layer”; P20:10) of the respective one of the plurality of sequential layers of construction material:

emitting (claim 1, line 5) the first energy beam from the first irradiation device, with the first energy beam configured to provide the thermal pre-treatment (to preheat the powder bed 130 and/or the component 150; P25:5-6) and/or the thermal post-treatment (post-heated; P33:23) of the second region of the respective one of the plurality of sequential layers of construction material; and emitting (P5:5) the second energy beam from the second irradiation device, with the second energy beam being configured to selectively (selected fibers of a diode laser fiber array; claim 1, line 5-6) solidify (solidified; claim 1, line 2) the second region of the respective one of the plurality of sequential layers of construction material.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karp (US 10,583,530), Herzog (US 2018/0326655).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYOUNGHYUN BAE/Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761